Citation Nr: 1430506	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active service from February 1973 to December 1973 and from August 2004 to October 2005.  Service in Southwest Asia is shown.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision. 

In his March 2010 substantive appeal, the Veteran requested a hearing before the Board.  In a June 2012 letter, the Veteran, through his representative, stated that he wished to forego his scheduled Board hearing and requested that his appeal be forwarded and rated based upon the evidence of record.  In light of this correspondence, the Board finds that the hearing request has been withdrawn and will proceed accordingly.  Of note, the Board subsequently remanded the Veteran's claim, noting in the introduction that the Veteran had withdrawn his hearing request, but since that time neither the Veteran, nor his representative, has requested a hearing be scheduled again.

The purpose of the November 2013 Board remand was to obtain a VA examination.  The examination was provided in February 2014, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Of note, the issue on appeal here is one for service connection for joint pain.  While that issue has been on appeal, the Veteran has also sought service connection for a number of specific orthopedic problems, including a back disability, a right knee disability, a neck disability, a shoulder disability, and a left knee disability.  These claims were all denied by the Board (in decisions issued in October 2012 and November 2013).  The Board decisions are final, and, consequently, the issues denied by them are no longer on appeal.  The Board notes this only to avoid any possible confusion that might arise as a result of the November 2013 Board remand instructions.  The Board did remand the issue of service connection for joint pain for the primary purpose of determining whether the Veteran had either an undiagnosed illness or medically unexplained chronic multisymptom illness.  In the remand instructions, the Board also requested that if the Veteran's symptoms of joint pain were found to be attributable to a known clinical diagnosis that the examiner should opine as to whether such a diagnosed condition(s) was related to the Veteran's military service.  However, as noted, the Board had previously denied service connection for a number of specific joint problems, and service connection will not be readjudicated for those issues.  To the extent that the Veteran wishes to pursue claims for any of those previously denied orthopedic disabilities, he should provide new and material evidence to the VA RO.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran has credibly reported experiencing joint pain, but the joint pain has been attributed to known clinical diagnoses, and has not been shown to be the manifestation of either an undiagnosed illness or a medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

Criteria for service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. § 3.303, 3.317 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

The Veteran served on active duty on two separate occasions from February 1973 to December 1973 and from August 2004 to October 2005.  In March 2006, he filed a claim seeking service connection for 17 issues, including a neck injury, lower back pain, right knee pain, left knee injury, and "all over" joint pain.  In his substantive appeal in May 2009, the Veteran asserted that he was exposed to environmentally hazardous conditions, including burning oil wells, sand storms, insect bites, and heat exposure, while stationed in Southwest Asia during the Gulf War.  He believes that these exposures caused him to develop chronic joint pain.

As explained in the introduction, it is not disputed that the Veteran experiences joint pain currently, as VA examinations in 2014 clearly document back, knee, and neck pain.  However, the Board in October 2012 and November 2013 decisions specifically denied service connection for back, neck, shoulder, and bilateral knee disabilities, and those decision are final.  As such, the only issue that remains on appeal is one of whether, aside from the joint pain that is the result of the diagnosed orthopedic disabilities which have been adjudicated previously, the Veteran has either an undiagnosed illness manifested by joint pain or a medically unexplained chronic multisymptom illness, so as to warrant service connection under 38 C.F.R. § 3.317.

As an initial point, the Board recognizes that as a lay person, the Veteran is competent to report what comes to him through his senses, such as indicating that he experiences joint pain, but he lacks the medical training to provide a complex medical opinion, such as determining whether his joint pain is the result of a known clinical disability or is attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Service treatment records show several orthopedic complaints and treatment during the Veteran's second period of active military service.  However, the service treatment records do not show that the Veteran voiced any complaints of non-specific joint pain during service.  On a post-deployment health screen in August 2005, the Veteran specifically denied any stiff, swollen or painful joints either currently or during deployment. 

Following service, there was also limited showing of joint pain that was not specifically attributable to a known clinical diagnosis.  For example, in January 2007, the Veteran's private doctor noted that his muscle strength was full and symmetric with normal tone and no atrophy.

As noted, it is clear that the Veteran believes that his environmental exposures while serving in the Persian Gulf region caused him to develop a chronic illness manifested by joint pain.  To this end, the Board accepts both that the Veteran experiences joint pain and that he would have had some environmental exposure consistent with being stationed in Southwest Asia.  However, given the medical complexity of differentiating between a variety of symptoms and/or determining whether such symptoms should be attributed to a known clinical diagnosis, the Board remanded the Veteran's claim in November 2013 to obtain a VA opinion. 

In February 2014, the Veteran underwent a VA examination.  The examiner was aware of the Veteran's belief that he experienced joint pain as a result of either an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner observed the Veteran's complaints related to his back, neck, knee, lower leg, shoulder and arm, including his specific assertion that he had experienced ongoing joint pain involving his neck, back, left shoulder, and knees since his deployment in 2004.  The Veteran described having carried a lot of heavy equipment during that time, and indicated that he currently experienced chronic pain on daily basis that was exacerbated by physical activities.  The examiner noted that x-rays done previously of the Veteran's joints had revealed degenerative joint disease and osteoarthritis.  The examiner accepted that the Veteran was experiencing joint pain, but ultimately concluded that the joint pain was attributable to known clinical diagnoses, such as either degenerative joint disease and/or osteoarthritis.  The examiner added that there was no functional impact from any additional signs or symptoms that might represent either an undiagnosed illness or medically unexplained chronic multisymptom illness.

The Veteran was then provided with several additional VA examinations which diagnosed him with degenerative arthritis of the spine and degenerative joint disease of the knee.  That is, he was diagnosed with known clinical diagnoses.

As described, the competent medical evidence fails to support the conclusion that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of his service in the Persian Gulf region.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in May 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117 is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


